Mr. President, please
allow me, on behalf of the Government of the
Commonwealth of Dominica, to extend our
congratulations to you on your assumption of the
presidency at the sixtieth session of the General
Assembly. My delegation is confident that, with your
experience and diplomatic skills, you will preside over
the Assembly with the effectiveness and the dedication
required to take us through the agenda of the sixtieth
session. We extend to your predecessor, Mr. Jean Ping
of Gabon, our sincere appreciation for his stewardship
of the fifty-ninth session and for his tireless efforts to
guide the preparation of the outcome document. Our
warm tribute is also due to the Secretary-General for
his unqualified dedication to this institution.
Allow me at the outset to convey our deepest
sympathies and condolences to the Government and the
people of the United States of America in the wake of
the deaths and widespread destruction caused by
Hurricane Katrina. We remain concerned about the
potential devastation that Hurricane Rita is likely to
unleash in coming days.
One week ago, world leaders gathered here at the
historic High-level Plenary Meeting and demonstrated
their collective political will to overcome the many
challenges facing the world. They charted a clear
direction for a future of peace and prosperity for all
humankind. They reaffirmed their commitment to
achieving the Millennium Development Goals
(MDGs), underscored the continuing relevance of the
United Nations and its indispensable role in the
collective management of the many problems faced by
the global community, and provided clear
recommendations for the reform of the Organization.
The outcome document, while falling short of our
expectations, presents a platform for multilateral
solutions to the broad range of global problems related
to development, peace and security, human rights, the
rule of law and the reinvigoration of the United
Nations. The Commonwealth of Dominica is
committed to the Millennium Development Goals and
embraces the renewed pledge to save humanity from
the scourge of war, disease, famine and poverty. We
will work with all Member States to ensure a future
based on hope and prosperity instead of one of despair
for the poor and the marginalized of this world. We
now have before us the monumental task of ensuring
implementation and tangible outcomes.
Fulfilling that task, which our esteemed leaders
have accorded to us, requires the determined will of all
Member States. It will also require a commitment to
the collective will and a retreat from preoccupation
with self-interest and narrow national agendas. If
nothing else, the sixtieth session should go down in
history as the session at which we, the Member States,
renewed our commitment to the ideal that inspired the
31

visionary founders: building a peaceful and prosperous
world in which all peoples live together in harmony,
free from want and fear.
Dominica, a small island developing State,
welcomes the particular attention given in the outcome
document to the special needs and vulnerabilities of
small island developing States. It is a source of great
encouragement to us that the Member States of the
United Nations have demonstrated an appreciation of
the challenges that confront all small island developing
States.
The Mauritius Strategy for the Further
Implementation of the Barbados Programme of Action
is a realistic and attainable blueprint that underscores
the pivotal areas for interventions to build the capacity
of small island developing States to confront their
various sustainable development challenges. We
appreciate the support of our friends and development
partners and appeal for their continuing commitment to
the proper and effective implementation of the
Mauritius Strategy.
Progress in the development arena will require
strong political will for the implementation of the
commitments we have undertaken and which we
reaffirmed together in the outcome document of the
High-level Plenary Meeting. These concern primarily
the implementation of the Millennium Development
Goals and the revitalization of the international
partnership for development, with the attendant
mobilization of financial resources, as well as the
fulfilment of the commitment made by many
developed countries to reach the target of 0.7 per cent
of their gross national product for official development
assistance by 2015. Dominica takes this opportunity to
express its appreciation to those countries that affirmed
their intention to fulfil their obligations in that regard.
My delegation feels strongly that the consensus
we reached in the High-level Plenary Meeting
represents a good foundation for a greater consensus
towards achieving the development priorities of the
developing countries. The United Nations must play a
pivotal role in ensuring that the issues of trade, debt
relief, investment and industrial modernization receive
the highest priority if the global objective is to raise the
standard of living of the people of the developing
countries.
We congratulate the Group of Eight for the
commitment adopted at the Gleneagles Summit, giving
much-needed debt relief to 18 heavily indebted poor
countries. However, a similar initiative is now required
for small island developing States and middle income
developing countries that are being strangled by heavy
debt burdens and the simultaneous erosion of their
preferential trading arrangements.
South-South cooperation has been growing over
the last two decades, and through that mechanism
many avenues have opened for enhanced trade
relations and cooperation in the transfer of know-how
and technology. Dominica welcomes the establishment
of the South Fund for Development and Humanitarian
Assistance and the generous initial pledges of the
Governments of Qatar, India and China to this Fund.
Equally deserving of commendation is Venezuela’s
initiative in the Caribbean, called Petrocaribe, which
will help Caribbean countries to respond to the
challenges posed by the high price of oil.
Aid without trade cannot be a viable proposition
for small island States like Dominica. We are fully
cognizant that only trade can be the engine of growth
and development. Dominica and other banana-
producing States in the Caribbean have had difficulties
responding to the stance of multinational corporations
from the United States and allied Latin American
countries that have challenged the preferential access
for our bananas in the European Union. We hope that
reason will prevail, as we count on a fair resolution of
the present banana trade impasse in Europe. Only a
positive outcome will avert a future of persistent
poverty for banana farmers and workers in the
Caribbean.
Let me reiterate that small, vulnerable island
States like Dominica need time to adjust to the
transition to a fully liberalized global trading regime.
Dominica has made admirable progress towards
realization of the MDGs, but such gains could simply
vanish like a thief in the night if we lose the
preferential access to the European market for our
bananas in 2006. For this reason we appeal to the
international community to demonstrate the necessary
political will to ensure that the Doha Development
Round takes these concerns into account in the quest
for a fair and equitable trading system for the benefit
of all our people.
The frequency of devastating storms in Asia, the
Caribbean and the southern United States and long
periods of drought in Africa require a more coordinated
32

and organized international response. The United
Nations needs to significantly enhance its capacity to
respond in a timely manner to disasters in the more
vulnerable developing countries. Last year many
Caribbean countries were battered by hurricanes, and
the Eastern Caribbean nation of Grenada was in the
unfortunate situation of facing the onslaught of two
major hurricanes in one calendar year. Grenada still
needs additional assistance from the international
community, and we appeal to all Member States to lend
such assistance.
Dominica has had its share of hurricane
devastation. Late last year we experienced devastation
from a series of earthquakes which inflicted significant
damage on our fragile infrastructure. We continue to be
vigilant and have put in place a national disaster
strategy to mitigate the adverse effects of such
disasters on our population. My delegation once again
reiterates the appeal made last year in this Hall by
Prime Minister Roosevelt Skerrit for the creation of a
global insurance fund to assist countries devastated by
natural disasters. We call on the international
community to fully implement the Hyogo Framework
for Action 2005-2015, adopted at this year’s World
Conference on Disaster Reduction.
Climate change is wreaking havoc on small
island developing States. It is time for all Member
States to accept that climate change and global
warming are real and that they are caused by human
activity. All Member States must implement the
provisions of the Kyoto Protocol.
My delegation is concerned about the continuing
instability in Haiti. We support the role of the United
Nations Stabilization Mission in Haiti, but we
appreciate that its limited size and resources are
inadequate to respond to the complicated political
situation in which Haiti finds itself. Caribbean
Community and Common Market (CARICOM) States
have already committed technical assistance for the
elections and are cognizant that elections alone will not
bring stability to Haiti. Stability will require the
accelerated disbursement of pledged financial
resources, more rapid implementation of social and
economic project activities, and peacebuilding
initiatives.
Terrorism remains a great threat to peace and
security at the national, regional and international
levels. Dominica condemns all acts, methods and
practices of terrorism. The recent attacks in London
and in Egypt underscore the danger of terrorism, which
transcends national boundaries and does not
distinguish between peoples, cultures or religions.
Dominica is making a great effort to comply with the
obligations of the various counter-terrorism
conventions and pledges its support for the conclusion
of the comprehensive convention on international
terrorism.
My delegation regrets the failure of the outcome
document to address non-proliferation and
disarmament in the area of weapons of mass
destruction. Relative stability in today’s world should
not make us complacent and lead us to compromise on
the need for total disarmament. Our continuing lack of
action on this issue has not served to enhance global
security with respect to the threat posed by these
weapons.
Small arms and light weapons pose a great
challenge to the maintenance of peace and security in
the Caribbean region. Narcotics trafficking has brought
with it increased circulation of small arms and light
weapons, which has led to a sharp increase in crime
and fatal injuries. Dominica therefore welcomes the
agreement on an international instrument that would
enable States to identify and trace illicit small arms and
light weapons in a timely and reliable manner. What is
still needed, however, is a legally binding international
instrument that will regulate, control and monitor the
illicit trade in small arms, including their transfer to
non-State actors.
Dominica is appreciative of the recognition
accorded to indigenous people in the outcome
document. As part of our commitment to the Second
International Decade of the World’s Indigenous People,
my delegation will work with other Member States
towards the submission to the General Assembly of a
draft declaration on the rights of indigenous peoples.
The future of the United Nations depends on full
implementation of an institutional reform agenda that
addresses revitalization of the General Assembly,
reform of the Security Council and improved
governance in the Secretariat. General Assembly
revitalization must result in the strengthening of the
Assembly’s vital role as the chief deliberative,
policymaking and implementation-monitoring body of
the United Nations. The Secretariat needs to urgently
address eroding public confidence through timely
33

implementation of the proposals for improvement in its
management and oversight. Reform of the Security
Council must be pursued to enhance the Council’s
accountability, transparency and efficiency. Such
reform must, at a minimum, ensure that the Council’s
membership is more representative and remedy the
continuing imbalance in the representation of Africa in
the permanent membership.
We welcome the initiative to establish a
Democracy Fund. Consistent with our support for the
promotion of fundamental human freedoms and values,
we support the establishment of a Human Rights
Council. We also support the proposed Peacebuilding
Commission as an advisory body.
Let me conclude by saying that we have a loaded
agenda for the next decade, and that there are
numerous challenges ahead. We wish to emphasize that
that agenda can be realized only through multilateral
action. As we look ahead to 2015, we have the
honourable duty to make the United Nations truly serve
the people of this global village. We have the
obligation to ensure that we the peoples of the United
Nations can truly live our lives in larger freedom.